Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of                 
    , 2013 by and between William Lyon Homes, a Delaware corporation (the
“Company”), and [•] (“Indemnitee”).

RECITALS

WHEREAS, directors, officers, and other persons in service to corporations and
other business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the corporation or business
enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance and indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals to serve the Company,
the Company will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its subsidiaries
from certain liability; however, the Board recognizes that although the
furnishing of such insurance has been a customary and widespread practice among
U.S. corporations and other business enterprises, given current market
conditions and trends, such insurance may be available in the future only at
higher premiums and with more exclusions;

WHEREAS, the General Corporation Law of the State of Delaware (the “DGCL”) and
the Certificate of Incorporation (as defined below) permit, and the Bylaws (as
defined below) require, indemnification of the officers and directors of the
Company; each expressly provides that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;

WHEREAS, in light of uncertainties relating to such insurance and to
indemnification and the resulting difficulty of attracting and retaining persons
to serve the Company, the Board has determined that the best interests of the
Company and its stockholders would be served by assuring such persons that there
will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

WHEREAS, although this Agreement is a supplement to and in furtherance of the
Bylaws (and shall not be deemed a substitute therefor, and shall not diminish or
abrogate any rights of Indemnitee thereunder), Indemnitee does not regard the
protection available under the Bylaws and insurance as adequate in the present
circumstances, and may not be willing to serve (or continue to serve) as an
officer or director without adequate protection, and the Company desires
Indemnitee to serve and continue to serve in such capacity. Indemnitee is
willing to serve, continue to serve and take on additional service for or on
behalf of the Company on the condition that he be so indemnified.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises, undertakings and covenants
contained herein, the sufficiency of which is hereby acknowledged, and in
reliance on the “Whereas” clauses set forth above, the Company and Indemnitee do
hereby covenant and agree as follows:

Section 1. Certain Definitions. As used in this Agreement:

(a) References to “agent” shall mean any person who is or was a director,
officer or employee of the Company or other person authorized by the Company to
act for the Company, to include any person serving in such capacity as a
director, officer, employee, fiduciary or other official of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan (including any deemed fiduciary thereto) or other Enterprise (including any
subsidiary of the Company) at the request of, for the convenience of, or to
represent the interests of the Company.

(b) “Bylaws” shall mean the Second Amended and Restated Bylaws of the Company,
as the same may be amended and/or restated from time to time.

(c) “Certificate of Incorporation” shall mean the Second Amended and Restated
Certificate of Incorporation of the Company, as the same may be amended and/or
restated from time to time.

(d) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

i. Acquisition of Stock by Third Party. Any Person (as defined below), is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities in a single
transaction or series of related transactions;

ii. Change in Board of Directors. During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 1(d)(i),
1(d)(iii), 1(d)(iv) or 1(d)(v) hereof) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the members of the Board;

iii. Asset Sale. The direct or indirect sale or transfer by the Company of
substantially all of its assets to one or more Persons (as defined below) in a
single transaction or series of related transactions;

iv. Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or

 

-2-



--------------------------------------------------------------------------------

consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 51% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity; or

v. Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, the sale of substantially all of the assets to,
or the acquisition of Beneficial Ownership of more than 50% of the issued and
outstanding voting securities of the Company by (A) one or more Eligible Class B
Common Stockholders (as defined in the Certificate of Incorporation) or (B) the
Luxor Group, Lyon Group or Paulson Group, in each case of (A) or (B), shall not
constitute a “Change in Control.”

In addition, notwithstanding any provision of Sections 1(d)(i)-(iv) hereof, in
no event shall (X) the closing of a public offering of common stock of the
Company pursuant to a registration statement declared effective under the
Securities Act, (Y) the conversion of any class of “Stock” (as such term is
defined in the Certificate of Incorporation) of the Company in accordance with
the terms of the Certificate of Incorporation, or (Z) additional issuance of any
shares of any class of “Stock” (as such term is defined in the Certificate of
Incorporation), in each case of (X), (Y) or (Z), constitute a Change in Control.

For purposes of this Section 1(d), the following terms shall have the following
meanings:

(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(B) “Lyon Group” shall mean William Lyon and/or Willa Dean Lyon or any of his or
her direct descendants or any trust or family limited liability company or
partnership for the benefit of William Lyon and/or Willa Dean Lyon or his or her
direct descendants.

(C) “Luxor Group” shall mean Luxor Capital Group, LP and/or certain funds and
accounts managed by Luxor Capital Group, LP.

(D) “Paulson Group” shall mean an affiliate of Paulson & Co. Inc. and/or funds
or accounts managed by Paulson & Co. Inc. or its affiliates.

(E) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

-3-



--------------------------------------------------------------------------------

(F) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.

(e) “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or of any other corporation,
limited liability company, partnership or joint venture, trust, or other
Enterprise, in which capacity such person is or was serving at the request of,
for the convenience of, or to represent the interests of the Company.

(f) “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(g) “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan
(including any deemed fiduciary thereto) or other enterprise (including any
subsidiary of the Company) of which Indemnitee is or was serving as a director,
officer, employee or agent at the request of, for the convenience of, or to
represent the interests of the Company.

(h) “Expenses” shall include all reasonable attorneys’ and accountants’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding.
Expenses also shall include, without limitation: (i) expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent, and (ii) for purposes
of Section 17(d), expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

(i) “Independent Counsel” shall mean a law firm, or a member of a law firm, that
is experienced in matters of corporate law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee’s right to indemnification under this
Agreement, or of other indemnitees under similar indemnification agreements with
the Company), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any law firm or member of a law firm
who, under the applicable standards of professional conduct, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to indemnify such counsel fully against any and all expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

-4-



--------------------------------------------------------------------------------

(j) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution process,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company, its
Board of Directors, governmental authority or other party, and whether of a
civil, criminal, administrative, regulatory, legislative or investigative
(formal or informal) nature, including any appeal therefrom, in which Indemnitee
was, is or will be involved as a party, potential party, non-party witness or
otherwise by reason of the fact that Indemnitee is or was a director or officer
of the Company and/or any other Enterprise, by reason of any action taken or not
taken (or allegedly taken or not taken) by him or of any such action on his part
while acting as a director, officer, employee or agent of the Company and/or
such other Enterprise, in each case whether or not serving in such capacity at
the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this Agreement.
If the Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, such situation shall be considered
a Proceeding under this paragraph.

(k) References to “fines” shall include any excise tax assessed with respect to
any employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company that imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

Section 2. Services to the Company. Indemnitee agrees to serve, or continue to
serve, as a [director] [officer] of the Company and/or, as applicable, its
subsidiaries and any Enterprise. Indemnitee may at any time and for any reason
resign from such position (subject to any other contractual obligation or any
obligation imposed by operation of law), in which event the Company shall have
no obligation under this Agreement to continue Indemnitee in such position. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries or any Enterprise), if any, is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any such subsidiary or Enterprise), other applicable formal
severance policies duly adopted by the Board, or, with respect to service as a
director or officer of the Company, by the Certificate of Incorporation, the
Bylaws and the DGCL. The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as a [director] [officer]
of the Company or any of its subsidiaries or other Enterprise as provided in
Section 19 hereof.

Section 3. Indemnity in Proceedings. The Company shall indemnify Indemnitee in
accordance with the provisions of this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or on behalf of or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in, or not opposed to, the
best interests of the Company and, in the case of a criminal action or
proceeding, had no reasonable cause to believe that his conduct was unlawful.
The

 

-5-



--------------------------------------------------------------------------------

parties hereto intend that this Agreement shall provide to the fullest extent
permitted by law for indemnification in excess of that expressly permitted by
statute, including, without limitation, any indemnification provided by the
Certificate of Incorporation, the Bylaws, vote of its stockholders or
Disinterested Directors (or any committee thereof), or applicable law.

Section 4. Indemnity in Proceedings by or on Behalf of or in the Right of the
Company. The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with such Proceeding or any claim, issue or matter therein, if Indemnitee acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, that no indemnification
for Expenses shall be made under this Section 4 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court to
be liable to the Company, unless and only to the extent that the Delaware Court
of Chancery or any court in which the Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such Expenses that the Delaware Court of Chancery or such
other court deems proper.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partially
Successful. To the fullest extent permitted by applicable law and to the extent
that Indemnitee is a party to (or a participant in) and is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
applicable claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with or related to each successfully resolved
claim, issue or matter to the fullest extent permitted by law. For purposes of
this Section 5 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

Section 6. Indemnification For Expenses of a Witness. To the fullest extent
permitted by applicable law and to the extent that Indemnitee is, by reason of
his Corporate Status, a witness or otherwise asked to participate in any
Proceeding to which Indemnitee is not a party, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

Section 7. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

-6-



--------------------------------------------------------------------------------

Section 8. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3, 4, or 5 hereof, the Company
shall indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

(b) For purposes of Section 8(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to, the
following:

i. to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL, and

ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a Delaware corporation may indemnify its directors or
officers.

Section 9. Exclusions. Notwithstanding any other provision in this Agreement,
the Company shall not be obligated to indemnify Indemnitee in connection with
any claim against Indemnitee:

(a) to the extent that payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, but subject
to the limitations of Section 12 hereof; or

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as defined in Section 1(d) hereof) or similar
provisions of state statutory law or common law, or (ii) any reimbursement of
the Company by Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (as
amended, the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act); or

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board authorized the Proceeding
(or such part of such Proceeding) prior to its initiation or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law; provided, however, that this
provision shall not apply to any claims related to the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise, including as provided in Sections 10 and 17(d) hereof.

Section 10. Advances of Expenses. In furtherance and not in limitation of the
provisions of Article VIII, Section 2 of the Bylaws, and notwithstanding any
other provision of this Agreement to the

 

-7-



--------------------------------------------------------------------------------

contrary, the Company shall advance, to the extent not prohibited by law, the
Expenses incurred by Indemnitee in connection with any Proceeding, and such
advancement shall be made within thirty (30) days after the receipt by the
Company of a statement or statements requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
by Indemnitee to repay (without interest) the amounts advanced to the extent
that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company, and no other form of undertaking shall be required
from Indemnitee other than the execution of this Agreement. Indemnitee’s right
to such advancement shall not be subject to the satisfaction of any standard of
conduct. The Company shall not initiate any proceeding seeking repayment of any
advanced expenses pursuant to the foregoing undertaking other than (a) in
connection with the final, non-appealable adjudication of the underlying and
operative proceeding for which Indemnitee has received such advanced expenses or
(b) by a proceeding initiated in Delaware Chancery Court following a final
judgment, not subject to appeal, by a court of competent jurisdiction of such
underlying and operative proceeding for which Indemnitee received such advanced
expenses.

Section 11. Settlement of Claims. The Company shall be permitted to settle any
action or claim except that it shall not without Indemnitee’s written consent
settle any action or claim in any manner which would impose any penalty or
limitation on the Indemnitee, which consent may be given or withheld in
Indemnitee’s sole discretion.

Section 12. Order of Payments. If Indemnitee was or is serving in his or her
capacity as a director, officer, employee or agent of the Company in connection
with his or her employment or other relationship with another investor in this
Company, and such other investor provides for indemnification or advancement of
expenses for the benefit of Indemnitee for the matters covered by the Company’s
obligations under this Agreement, the Company’s obligations, if any, pursuant to
this Agreement to indemnify or advance expenses to Indemnitee shall be superior
to and not pari passu or junior to investor.

Section 13. Information Sharing. If the Indemnitee is subject of or is
implicated in any way during an investigation, whether formal or informal, the
Company shall notify Indemnitee of such investigation and shall share with
Indemnitee any information it has furnished to any third parties concerning the
investigation, provided, however, that the rights described in this section
shall terminate when Indemnitee is no longer a director or officer or employee
or other agent of the Company.

Section 14. Procedure for Notification and Defense of Claim.

(a) Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof or Indemnitee’s becoming aware thereof (the
“Indemnification Notice”). The Indemnification Notice shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding, in each case to the extent known to Indemnitee. To obtain
indemnification under this Agreement, Indemnitee shall also submit to the
Company such documentation and information as is reasonably available to
Indemnitee and

 

-8-



--------------------------------------------------------------------------------

is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such Proceeding.
The omission by Indemnitee to notify the Company hereunder will not relieve the
Company from any liability which it may have to Indemnitee under this Agreement
or otherwise, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement. The Secretary of the
Company shall, promptly upon receipt of the Indemnification Notice, advise the
Board in writing that Indemnitee has requested indemnification and/or
advancement of Expenses.

(b) The Company shall be entitled to participate in the Proceeding at its own
expense and, except as otherwise provided below, to the extent the Company so
wishes, it may assume the defense thereof with counsel reasonably satisfactory
to Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense of any such Proceeding, the Company shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
directly incurred by Indemnitee in connection with Indemnitee’s defense of such
Claim other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ its own legal counsel in such
Proceeding, but all Expenses related to such counsel incurred after notice from
the Company of its assumption of the defense shall be at Indemnitee’s own
expense; provided, however, that if (i) Indemnitee’s employment of its own legal
counsel has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of such Proceeding, (iii) after a Change in Control,
Indemnitee’s employment of its own counsel has been approved by the Independent
Counsel or (iv) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding, then Indemnitee shall be entitled to retain its
own separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any such Proceeding) and all Expenses related to such
separate counsel shall be borne by the Company.

Section 15. Procedure Upon Application for Indemnification.

(a) Upon delivery of the Indemnification Notice by Indemnitee under
Section 14(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made with respect to such request as
follows: (i) by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board, (ii) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board, (iii) if there are no such Disinterested Directors
or, if such Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (iv) if so directed by the Board, by the stockholders of the Company;
provided, however, that, notwithstanding the foregoing, in all cases, Indemnitee
shall have the option, but not the obligation, to require, by delivery of a
written request to the Company, that the determination with respect to
Indemnitee’s entitlement to indemnification hereunder be made by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee (in which case such request shall be made prior to any determination
by the Disinterested Directors (or any committee thereof) or prior to the
submission of such matter to a vote by the stockholders of the Company).

(b) If it is determined pursuant to Section 15(a) hereof that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance written request any documentation or information
that is not privileged or otherwise protected from disclosure and that is
reasonably available to Indemnitee and reasonably necessary to such

 

-9-



--------------------------------------------------------------------------------

determination. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 15(a) hereof, the Independent
Counsel shall be selected as provided in this Section 15(c). If a Change in
Control shall have occurred or if Indemnitee otherwise elects to require
determination with respect to Indemnitee’s entitlement to indemnification
hereunder to be made by Independent Counsel, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event the following sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. If a Change in Control shall not have
occurred and the determination with respect to Indemnitee’s entitlement to
indemnification hereunder is to be made by Independent Counsel pursuant to
Section 15(a)(iii), or if Indemnitee shall otherwise request, the Independent
Counsel shall be selected by the Board, and the Company shall give written
notice to Indemnitee advising him of the identity of the Independent Counsel so
selected. In either event, Indemnitee or the Company, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2(g) of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 14(a) hereof and (ii) the final disposition
of the Proceeding, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection made by the Company or Indemnitee
to the other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Court or by such other person as
the Court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 15(a) hereof. Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 17(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 16. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination (including,
without limitation, any Independent Counsel) shall, to the fullest extent not
prohibited by law, presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted an Indemnification Notice in
accordance with Section 14(a) of this Agreement, and the Company shall, to the
fullest extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination, at any time prior to the commencement of any action pursuant to
this Agreement, as to whether indemnification

 

-10-



--------------------------------------------------------------------------------

is proper in the circumstances because Indemnitee has or has not met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.

(b) Subject to Section 17(e) (which section allows determination regarding
Indemnitee’s entitlement to indemnification under this Agreement to be deferred
until following the final disposition of the Proceeding), if the person, persons
or entity empowered or selected under Section 15 of this Agreement to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within sixty (60) days after receipt by the Company of the
Indemnification Notice from Indemnitee therefor, the requisite determination of
entitlement to indemnification shall, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty (60)-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; provided, further, that the
foregoing provisions of this Section 16(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 15(a) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 15(a) of this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) in and of itself adversely affect the right of Indemnitee to
indemnification or create a presumption (i) that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, (ii) with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise, or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Enterprise. The provisions of this
Section 16(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

 

-11-



--------------------------------------------------------------------------------

(e) The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Company or any other Enterprise shall not be
imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.

Section 17. Remedies of Indemnitee.

(a) Subject to Section 17(e) (which section allows determination regarding
Indemnitee’s entitlement to indemnification under this Agreement to be deferred
until following the final disposition of the Proceeding), in the event that:

i. a determination is made pursuant to Section 15 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement;

ii. advancement of Expenses is not timely made pursuant to Section 10 of this
Agreement;

iii. no determination of entitlement to indemnification shall have been made
pursuant to Section 15(a) of this Agreement within sixty (60) or ninety
(90) days, as applicable, after receipt by the Company of the Indemnification
Notice, as provided in Section 16(b);

iv. payment of indemnification is not made pursuant to Section 5, 6 or 7, or the
last sentence of Section 15(b) of this Agreement within ten (10) days after
receipt by the Company of a written request therefor;

v. payment of indemnification pursuant to Section 3, 4 or 8 of this Agreement is
not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification; or

vi. the Company or any other person or Enterprise takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or Proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder,

then, in any such event, Indemnitee shall be entitled to an adjudication, by the
court and pursuant to the applicable law set forth in Section 27, of his
entitlement to such indemnification or advancement of Expenses. Alternatively,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 17(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5 of this Agreement. The Company shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 15(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 17 shall be conducted in all respects as a de novo trial or
arbitration on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 17 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

-12-



--------------------------------------------------------------------------------

(c) If a determination shall have been made pursuant to Section 15(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 17, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 17 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. It is the intent of the Company that, to the fullest extent permitted
by law, Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Indemnitee hereunder. The Company shall, to the fullest extent
permitted by law, indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefor) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advance of Expenses
from the Company under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company, if Indemnitee is wholly
successful on the underlying claims; if Indemnitee is not wholly successful on
the underlying claims, then such indemnification and advancement shall be only
to the extent Indemnitee is successful on such underlying claims or otherwise as
permitted by law, whichever is greater.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
made prior to the final disposition of the Proceeding.

Section 18. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to advancement of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal. To the
extent that there is a conflict or inconsistency between the terms of this
Agreement and the Certificate of Incorporation or Bylaws, it is the intent of
the parties hereto that the Indemnitee shall enjoy the greater benefits
regardless of whether contained herein, or in the Certificate of Incorporation
or the Bylaws. To the extent that a change in Delaware law, whether by statute
or judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by virtue of this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and

 

-13-



--------------------------------------------------------------------------------

remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains any insurance policy providing
liability insurance for directors, officers, employees, or agents of the Company
or any other Enterprise, Indemnitee shall be covered by such policy in
accordance with its terms to the maximum extent of the coverage available for
any such director, officer, employee or agent under such policy. If, at the time
of the receipt of an Indemnification Notice pursuant to the terms hereof, the
Company has director and officer liability or similar insurance (“D&O
Insurance”) in effect, the Company shall give prompt notice of such claim or of
the commencement of a Proceeding, as the case may be, to the applicable insurers
in accordance with the procedures set forth in the applicable policy. The
Company, at its expense, shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of each such policy.

(c) In the event (i) that the Company determines to reduce materially or not to
renew its D&O Insurance coverage, the Company will purchase six (6) year tail
coverage D&O Insurance, on terms and conditions substantially similar to the
existing D&O Insurance (“Comparable Coverage”), for the benefit of the
directors, officers, employees or agents of the Company or any other Enterprise
who had served in such capacity prior to the reduction, termination or
expiration of the coverage (the “Prior Directors and Officers”); or (ii) of a
Change in Control, the Company will purchase six (6) year tail coverage D&O
Insurance with Comparable Coverage for the benefit of the directors, officers,
employees or agents of the Company or any other Enterprise who had served in
such capacity prior to the closing of the transaction or the occurrence of the
event constituting the Change in Control. Notwithstanding the foregoing, if the
annual premium for any year of such tail coverage or other continuing D&O
Insurance coverage would exceed 200% of the annual premium the Company paid for
D&O Insurance in its last full fiscal year prior to the reduction, termination
or expiration of the D&O Insurance or such Change in Control event, the Company
(or the acquiror or successor, as the case may be) will be deemed to have
satisfied its obligations under this Section 18(c) by purchasing as much D&O
Insurance for such years as can be obtained for a premium equal to 200% of such
annual premium the Company paid for D&O Insurance in its last full fiscal year.

(d) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(e) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (including Expenses for which advancement is
provided hereunder) hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

(f) The Company’s obligation to indemnify or to advance Expenses hereunder to
Indemnitee in connection with any claim related to Indemnitee’s service as a
director, officer, employee or agent of any Enterprise other than the Company
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other Enterprise.

 

-14-



--------------------------------------------------------------------------------

Section 19. Duration of Agreement. This Agreement shall continue in full force
and effect until and terminate upon the later of: (a) ten (10) years after the
date that Indemnitee shall have ceased to serve as a director or officer or
other agent of the Company or any other Enterprise, and (b) one (1) year after
the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 17
of this Agreement relating thereto. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and his heirs, representatives, executors and administrators, upon
the Company’s receipt of a writing evidencing the Indemnitee’s heirs,
representatives, executors and administrators assumption of this Agreement. In
the event of an Asset Sale, as described in Section 1(d)(iii) hereof, prior to
the closing of such transaction, the Company shall use its best efforts to
obtain from the transferee in such transaction an agreement to be bound by all
of the obligations of the Company set forth in this Agreement and shall provide
written notice to Indemnitee prior to closing of such transaction of any
obligation to which such transferee does not agree to be bound.

Section 20. Amendments to Bylaws and Certificate of Incorporation. Any
amendments to the Bylaws or Certificate of Incorporation that purport to reduce
or eliminate indemnification rights of Indemnitee thereunder shall have no
effect with respect to this Agreement, and Indemnitee shall continue to have all
of the rights and benefits of this Agreement despite any such amendments to the
Bylaws or Certificate of Incorporation. However, if the Bylaws or Certificate of
Incorporation are amended to provide for greater indemnification rights or
privileges, this Agreement shall not be construed so as to limit Indemnitee’s
rights and privileges to the terms hereof, and Indemnitee shall be entitled to
the full benefit of any such additional rights and privileges.

Section 21. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 22. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer or other agent of the Company
and/or one or more other Enterprises, and the Company acknowledges that
Indemnitee is relying upon this Agreement in serving as a director or officer or
other agent of the Company and/or any of such other Enterprises.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
Bylaws, any D&O Insurance policy maintained by the Company and applicable law,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

 

-15-



--------------------------------------------------------------------------------

Section 23. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

Section 24. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that is or may be subject to indemnification or advancement of
Expenses covered hereunder. The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation which it may have to Indemnitee
under this Agreement or otherwise.

Section 25. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) sent by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed, or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

If to Indemnitee:

at the address indicated on the signature page of this Agreement, or such other
address as Indemnitee shall provide to the Company in writing.

If to the Company to:

William Lyon Homes

4695 MacArthur Court, 8th Floor

Newport Beach, CA 92660

Attention: Chief Operating Officer

Facsimile No. (949) 252-2518

or to any other address as may have been furnished to Indemnitee by the Company
in writing.

Section 26. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or Expenses, in connection with any Proceeding or other claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding or other claim in order to reflect (a) the relative benefits received
by the Company and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (b) the relative fault of the Company
(and its directors, officers, employees and agents) and Indemnitee in

 

-16-



--------------------------------------------------------------------------------

connection with such event(s) and/or transaction(s). The Company hereby agrees
to fully indemnify and hold harmless Indemnitee from any claims for contribution
which may be brought by officers, directors or employees of the Company (other
than Indemnitee) who may be jointly liable with Indemnitee.

Section 27. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its choice or conflict of laws rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 17(a) of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally (a) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (b) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (d) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

Section 28. Coverage. This Agreement shall apply with respect to Indemnitee’s
service as an agent of the Company, and any predecessor entity to the Company,
prior to the date of this Agreement.

Section 29. Construction

(a) The section and subsection headings contained in this Agreement are solely
for the purpose of reference and convenience, are not part of the agreement of
the parties, and shall not in any way limit, modify or otherwise affect the
meaning or interpretation of this Agreement.

(b) References to “Sections” or “Articles” refer to corresponding Sections or
Articles of this Agreement unless otherwise specified.

(c) Unless the context requires otherwise, the words “include,” “including” and
variations thereof mean without limitation, the words “hereof,” “hereby,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole and
not any particular section or article in which such words appear, and any
reference to a law shall include any amendment thereof or any successor thereto
and any rules and regulations promulgated thereunder.

(d) Use of the masculine pronoun shall be deemed to include usage of the
feminine pronoun where appropriate.

(e) Unless the context requires otherwise, words in the singular include the
plural, words in the plural include the singular, and words importing any gender
shall be applicable to all genders.

Section 30. Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which, taken together, shall constitute one and the
same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement. This Agreement may be executed and delivered by facsimile or email
transmission of a file in “.pdf” or similar format and upon such delivery, each
signature shall be deemed to have the same effect as if the original signature
had been delivered to the other party.

Signature page follows.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

WILLIAM LYON HOMES

By:

 

 

 

Name:

 

Title:

INDEMNITEE

 

Printed Name:

Address: